DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record, alone or in combination, does not disclose nor appears to indicate that a person having ordinary skill in the art at the time of filing would have found obvious the combination of limitations in an imaging device or an imaging device control method as claimed.
The prior art does teach consideration of a wide variety of factors when determining preliminary flash illumination quantities used in an imaging device, including distance reliability information and external luminance levels. The prior art however does not teach performing the calculations and order of operations claimed.
Sasaki (US Patent 7,697,835 B2) makes use of distance measurement reliability/accuracy information when calculating preliminary light emission quantity, but the distance measurement reliability is used to determine which branch to take in a light emission calculation process (step S102-S103, if the measurement of subject distance is not reliable the process skips steps S104-S105 and proceeds directly to step S106), not using the distance measurement reliability to determine a ratio to use when combining two other preliminary emission quantities as claimed.  
Fukui (US Patent 6,928,239 B2) uses focus distance accuracy information to inform light emission, but does so as part of the calculation of the main light emission, using the focus distance accuracy information to set ranges of detected luminance during the preliminary emission which would indicate a flash reflection and should be excluded from the photometric calculation. Fukui (US Patent 6,904,233 B2) is closer to the claimed invention, using distance accuracy information to control the combination of two calculated photometry values, but again is directed towards the main flash of an image capture operation, and the generation of one of the photometry values is performed in response to the pre-flash firing.
Miyazaki (US Patent 9,081,257 B2) is one of a number of prior art documents which use external illumination conditions and the dynamic range of the photometry system to set pre-flash conditions to avoid oversaturating the photometric abilities of the image capture device, but these systems do not perform the calculations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leon W Rhodes Jr whose telephone number is (571)270-5774.  The examiner can normally be reached on M-F 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/L.W.R/Examiner, Art Unit 2852